DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 55-59 and 64-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 53 is rendered indefinite because of the term “preferably”.  The term “preferably” renders the claim indefinite because it is unclear as to whether the aromatic aldehyde is selected from the group consisting of 1,2-benzenedicarboxaldehyde, 1,3-benzenedicarboxaldehyde, 1,4-benzenedicarboxaldehyde, furfuraldehyde, 2,5-furandicarboxaldehyde and mixtures thereof or if the aromatic aldehyde is selected from the group consisting of 1,3-benzenedicarboxaldehyde, 1,4-benzenedicarboxaldehyde, furfuraldehyde, 2,5-furandicarboxaldehyde and mixtures thereof.  For purposes of examination, Examiner is interpreting the claim to refer to the aromatic aldehyde being selected from the group consisting of 1,2-benzenedicarboxaldehyde, 1,3-
	Claim 55 recites the limitation "unsaturated elastomer of the latex" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 55 is rendered indefinite because of the term “type.  Regarding claim 55, the phrase "ethylene/alpha-olefin type elastomers" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 56 is rendered indefinite because of the term “type.  Regarding claim 56, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 57 is rendered indefinite because of the term “type.  Regarding claim 57, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 58 is rendered indefinite because of the term “type.  Regarding claim 58, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 59 is rendered indefinite as it depends upon claim 58 which is indefinite.
	Claim 64 is rendered indefinite because of the term “type.  Regarding claim 64, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 65 is rendered indefinite because of the term “type.  Regarding claim 65, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 66 is rendered indefinite because of the term “type.  Regarding claim 66, the phrase "ethylene/alpha-olefin type elastomer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-67 are rejected under 35 U.S.C. 103 as being unpatentable over Li, U.S. Patent Number 8,247,490 in view of Gallagher, U.S. Patent Number 3,276,948.
	Regarding claims 50, 52-53 and 64-66, Li discloses textile materials treated with an adhesion composition wherein the adhesion composition comprises a non-crosslinked resorcinol-furfural condensate [phenol-aldehyde], a rubber latex, and an aldehyde component such as 2-furfuraldehyde [abstract and column 2, lines 10-19].  Additionally, Li discloses end-use articles that contain the treated textile-rubber composite that includes belts [see column 1, lines 5-19].  Resorcinol comprises at least one aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another.

    PNG
    media_image1.png
    78
    150
    media_image1.png
    Greyscale

Furfural is also named furfuraldehyde.  Column 15, lines 19-32 discloses a rubber composite that is reinforced with the treated textile wherein the rubber compound is an uncured rubber formulated with curatives and other desired additives.  Li also discloses in column 15, lines 19-32 that the treated textile may be laminated to a fully compounded green rubber sheet [unvulcanized rubber] under heat and pressure sufficient to vulcanize the rubber.
	Li is silent to an elastomeric bonding layer made from an elastomeric bonding composition that is directly coating the adhesive layer.  Gallagher discloses substrates such as polyamides, polyesters and cellulosic substrates in the form of woven fabrics, tire cords or filaments wherein the substrates are first coated with a phenol-aldehyde resins and then subsequently coated with a sulfo-chlorinated polyethylene [elastomeric composition][see column 1, line 32 to column 2, line 8]. Column 2, lines 47-50 discloses that the phenol-aldehyde resin can include latex.  Column 3, lines 70-75 discloses that the phenol-aldehyde resin mixture with latex provides more flexibility. It is disclosed in column 3, lines 20-52 that hydrogenated natural rubber and polyisobutylene can be chlorinated and used as the subsequent coating on the phenol-aldehyde layer.  It is disclosed in column 1, lines 16-21 that the two coatings on the substrate can be used in applications such as industrial belts.  Gallagher discloses that the using the two coatings yields composite articles exhibiting adhesive strengths often as high as eight times the adhesive strengths of articles prepared using either coating alone [column 1, lines 24-31].  Also, column 13, lines 39-44 discloses improvements in adhesion.  Li and Gallagher are both directed to industrial belts formed from treated textile materials such as woven fabrics formed from polyamides, polyesters and cellulosic materials wherein the treatment includes a phenol-aldehyde composition.  Li and Gallagher are analogous art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the sulfur-curable chain saturated α-olefin hydrocarbon of Gallagher coated onto the phenol-aldehyde adhesive layer of Li for the benefit of obtaining enhanced adhesive strengths in the composite material.

	Regarding claim 51, the claim depends upon claim 50 which merely requires one of at least one aromatic polyphenyl comprising at least one aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another or two positions ortho to at least one of the hydroxyl functions being unsubstituted.  Li provides for resorcinol which is an aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another.  Li satisfies the limitations of claim 51.

	Regarding claims 54-56, column 10, lines 45-54 discloses that the latex component can include vinylpyridine rubber latex, styrene-butadiene rubber latex, chloroprene rubber latex, nitrile rubber latex, polyisoprenes, ethylene propylene diene monomer (EPDM).

	Regarding claim 57-59, column 15, lines 19-32 discloses a rubber composite (elastomeric matrix) that is reinforced with the treated textile wherein the rubber compound is an uncured rubber formulated with curatives and other desired additives.  Li also discloses in column 15, lines 19-32 that the treated textile may be laminated to a fully compounded green rubber sheet [unvulcanized rubber] under heat and pressure sufficient to vulcanize the rubber.  Column 12, lines 56-66 discloses that unvulcanized rubbers can include polybutadiene, polyisoprene, natural rubber, chloroprene, hydrogenated SBR, hydrogenated NBR, EPDM rubber.  


	Regarding claims 60-63, column 14, lines 19-61 discloses that the reinforcement [textile material] may be characterized as a woven construction of synthetic fibers such as polyester, polyamides and cellulosic materials.  

	Regarding claim 67, column 15, lines 19-32 discloses that the resulting composite can be used for V-belts [power transmission belt].


5.	Claims 68-69 are allowed.  Applicant claims a process for manufacturing a power transmission belt as recited in claims 68-69.  The closest prior art, Li, U.S. Patent number 8,274,490, teaches textile materials treated with an adhesion composition wherein the adhesion composition comprises a non-crosslinked resorcinol-furfural condensate [phenol-aldehyde], a rubber latex, and an aldehyde component such as 2-furfuraldehyde [abstract and column 2, lines 10-19].  Additionally, Li discloses end-use articles that contain the treated textile-rubber composite that includes belts [see column 1, lines 5-19].  Resorcinol comprises at least one aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another.

    PNG
    media_image1.png
    78
    150
    media_image1.png
    Greyscale

Furfural is also named furfuraldehyde.  Column 15, lines 19-32 discloses a rubber composite that is reinforced with the treated textile wherein the rubber compound is an uncured rubber formulated with curatives and other desired additives.  Li also discloses in column 15, lines 19-32 that the treated textile may be laminated to a fully compounded green rubber sheet [unvulcanized rubber] under heat and pressure sufficient to vulcanize the rubber.  Li fails to teach or suggest
	 (1)    arranging, in the uncured state, a stack comprising, in this order:
	a first elastomeric layer made from a first elastomeric material, at least one reinforcing element coated with an adhesive layer made from an adhesive composition, the adhesive layer being directly coated with an elastomeric bonding layer made from an elastomeric bonding composition, the adhesive composition comprising at least one phenol-aldehyde resin based on:
	at least one aromatic polyphenol comprising at least one aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another, the two positions ortho to at least one of the hydroxyl functions being unsubstituted, and
	at least one aromatic aldehyde bearing at least one aldehyde function, comprising at least one aromatic ring, a second elastomeric layer made from a second elastomeric material, and a third elastomeric mechanical drive layer arranged in contact with the second elastomeric layer and made from a third elastomeric material; and
(2)    molding and crosslinking the stack as recited in claim 68.
Additionally, Li fails to teach or suggest 
	(1)    arranging, in the uncured state, a stack comprising, in this order:
	a first elastomeric layer made from a first elastomeric material, at least one reinforcing element coated with an adhesive layer made from an adhesive composition, the adhesive layer being directly coated with an elastomeric bonding layer made from an elastomeric bonding composition, the adhesive composition comprising at least one phenol-aldehyde resin based on:
	at least one aromatic polyphenol comprising at least one aromatic ring bearing at least two hydroxyl functions in the meta position relative to one another, the two positions ortho to at least one of the hydroxyl functions being unsubstituted, and
	at least one aromatic aldehyde bearing at least one aldehyde function, comprising at least one aromatic ring,
	a second elastomeric layer made from a second elastomeric material, and a third elastomeric mechanical drive layer arranged in contact with the second elastomeric layer and made from a third elastomeric material; and
(2)    molding and crosslinking the stack as recited in claim 69.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786